Citation Nr: 0636116	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  In a May 2004 decision, 
the Board concluded that new and material evidence had been 
submitted to reopen the claim for service connection for PTSD 
and remanded the appeal for additional development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service; nor was he a prisoner of war.

2.  The veteran's alleged stressors are not supported by 
credible evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD), which he contends is the result of 
his service.  VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

In this case, the veteran's DD Form 214, Report of Transfer 
or Discharge, as well as other documentation in his personnel 
file, confirm that his military occupational specialty was 
administrative man, a non-combat position.  He is not in 
receipt of any medals indicative of combat.  His personnel 
file does confirm that he participated in two operations in 
South Vietnam, first from August 12 to October
3, 1964 and second from July 8 to 20, 1965.  His presence in 
Vietnam, however, does not automatically translate into 
engaging in combat with the enemy.  Thus, independent 
corroborating evidence is required to confirm his alleged 
stressors.  

Regarding stressors, the veteran has alleged several things.  
First, he reported that upon landing in Danang in July 1965, 
his unit was fired upon, at which time he dove underneath a 
tank and hid for one half hour.  He then reported that seeing 
the state in which small children were living was traumatic 
in and of itself.  He also indicated that while he had seen 
no direct combat action, he did see the dead and wounded 
being returned from the field.  He also alleged seeing 
Vietnamese prisoners of war with their hands tied behind 
their backs being dropped from helicopters.  

With the exception of the first event alleged, the veteran's 
stressors are unverifiable.  Anecdotal incidents, although 
they may be true, are not of such a nature as to be recorded 
in military records and researchable.  Therefore, those 
stressors cannot substantiate a diagnosis of PTSD for the 
purposes of VA benefits.  

The focus, therefore, is on the fire fight the veteran has 
alleged took place his first night in Danang, which would 
have been July 8, 1965.  Of record is the command diary for 
the 4th Battalion, 12th Marines, 3rd Marine Division, FMF, of 
which the veteran was a member.  Specifically, the veteran's 
personnel records establish that he was in HQ battery.  On 
July 8, HQ Battery established and occupied a check point.  
No mention is made of a fire fight.  The then-current plan 
for the battalion was to emphasize preparation for movement 
to a permanent position, maintenance of material, and local 
security.  

The balance of the command diary indicates that over the 
course of the month, the battalion fired 1690 rounds in 
support of the 3rd Battalion, 4th Marines, 621 of which were 
expended on harassment and interdiction missions, 1003 on 
area missions, and 66 on three registrations.  This does not 
confirm that the battalion underwent intense defensive 
fighting as alleged by the veteran.  

The Board does not dispute that the veteran carries a current 
diagnosis of PTSD and receives treatment for the same.  
However, under the governing regulations, that is not enough 
to establish VA benefits.  The diagnosis must be based on 
substantiated events.  Because this veteran's diagnosis is 
based on unverified events, service connection cannot be 
granted.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.

Duties to Notify and Assist

In correspondence dated in May 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for post-traumatic stress disorder; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In June 
2004, the veteran was instructed to submit any evidence in 
his possession that pertained to his claim.  Although these 
notices were delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in June 2006.  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical and personnel records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Although the 
veteran has not been medically evaluated in conjunction with 
his claim, such is not required in this case, where the 
alleged stressors have not been confirmed.

ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


